Citation Nr: 0400207	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  02-15 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, claimed as depression.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1978 to 
February 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision.  

In October 2002, the veteran requested a hearing before RO 
personnel; however, a February 2003 report of contact 
reflects that the veteran withdrew his personal hearing 
request.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Major depression was not noted at service entrance and 
the presumption of soundness has not been clearly and 
unmistakably overcome.

3.  Currently diagnosed major depression was first manifested 
during active service.  


CONCLUSION OF LAW

Major depression was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1111, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(b) 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matter

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this decision the Board grants entitlement to service 
connection for major depression, a determination that 
constitutes a complete grant of the benefit sought on appeal.  
As such, the Board finds that no further action is required 
to comply with the VCAA and the implementing regulations.

Factual Background

The veteran's service medical records do not show any 
psychiatric complaints or diagnoses upon enlistment into the 
Air Force in February 1978.  Beginning in November 1980 the 
veteran was seen for supportive treatment and counseling; no 
diagnosis was provided.  A consultation report in August 1982 
noted that the veteran was seen in supportive therapy 
regarding his ability to deal with indecision and self-doubt 
as to his goals in life.  

In January 1994, the veteran asked to be tested for attention 
deficit disorder.  He complained of easy distractibility and 
difficulty following instructions and completing tasks.  He 
reported having this problem since childhood.  Following 
ineffective treatment with Ritalin the diagnosis was ruled 
out.  

In May 1994, the veteran was diagnosed with atypical 
depression.  He was prescribed Zoloft and seen for weekly 
mental health treatment until July 1996.  A January 1997 note 
reflects that the veteran had not been seen for over six 
months.  His case was closed.  Service records from February 
1998 reflect that Zoloft was still being prescribed.

VA outpatient treatment records from August 2001 to December 
2002 are associated with the veteran's claims file.  In 
October 2001, the veteran was diagnosed with bipolar 
depression.  An April 2002 note reflects diagnoses of major 
depression, and, to rule out bipolar disorder.  

In April 2002, the veteran underwent a VA psychological 
examination.  The examiner noted that the veteran had had 
behavioral problems in parochial school and in college.  The 
examiner noted that some of the veteran's symptoms were 
behavioral and others were indicative of mood disorders.  
Although the veteran was noted to have had depressive 
symptoms in the past, he admitted to no current significant 
depressive symptoms.  The VA examiner noted occupational 
problems involving difficulty following through with tasks 
and poor work performance and opined that given the extent of 
the veteran's poor functioning in college his active duty 
military service did not exacerbate his problems.  

Following mental status examination, the examiner noted that 
any depression was in remission.  The VA examiner further 
noted that the veteran did not meet the criteria for bipolar 
disorder.  She noted that the veteran's medications appeared 
to be effective and opined that the veteran did not have a 
current Axis I diagnosis.  ["Axis I is for reporting all the 
various disorders or conditions in the Classification except 
for Personality Disorders and Mental Retardation (which are 
reported on Axis II.)" Fourth Edition of American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorder (1994) (DSM-IV)].  Nevertheless, the 
examiner listed an Axis I diagnosis of recurrent major 
depression, in partial remission.  The examiner further 
opined that the veteran had an Axis II personality disorder 
but did not meet the criteria for any specific personality 
disorder.  

VA outpatient treatment reports through November 2002 show 
treatment for depressive symptoms and indicate that the 
veteran was prescribed psychiatric medications.

In April 2003, the veteran underwent a follow-up VA 
examination by the same examiner that conducted the April 
2002 examination.  The veteran reported that he suffered from 
interpersonal stress in 1992 or 1993 as a result of going 
through a disciplinary proceeding in the military.  He 
complained of depression, procrastination and fatigue.  On 
mental status examination, he evidenced a low mood, reporting 
that he was unhappy about where he was in life, particularly 
with regard to his career.  The veteran complained of 
fatigue, reported to be primarily the result of getting up at 
2:15 in the morning for his job.  He did not have significant 
weight loss or feelings of worthlessness or excessive worry.  
He also reported experiencing extreme indecisiveness and some 
passive suicidal ideation.  

The April 2003 VA examiner noted that the veteran met only a 
couple of the criteria necessary for a diagnosis of a 
depressive disorder.  The remaining criteria were 
questionable and the conclusion was that the veteran was not 
diagnosable as having a major depressive disorder.  The 
examiner did note that the veteran had had depression in the 
past, and, based upon the symptoms presented, the examination 
reports reflects a current assessment of recurrent major 
depression, in partial remission.  The VA examiner opined 
that the veteran primarily has a nonspecific Axis II 
personality disorder.  The examiner noted that the veteran's 
characterological problems resulted in occupational 
impairment.  She further noted that the work-related feedback 
the veteran received in college and prior to his military 
service was similar to that received in the military.  These 
occupational limitations were stated to be the result of his 
personality disorder and not the result of depression.  She 
opined that the veteran's personality disorder preceded 
service and that depressive symptoms experienced in service 
were not likely the result of any incident in service.  The 
VA examiner acknowledged that the veteran continued to 
experience residual dysphoria and a loss of self-esteem after 
retiring from the military in 1998 but stated that the 
veteran's lack of recovery from such event was not due to 
depression but rather due to his personality disorder.  

Analysis

The veteran contends that a depressive disorder is the result 
of the service, particularly a disciplinary proceeding in the 
military occurring in 1992/1993.  

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1131.  Every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).

The veteran's pre-induction examination report reflects that 
psychological evaluation was normal and that no depressive 
disorder was noted.  Accordingly, the veteran is presumed to 
have been sound at his entry into service.  
38 C.F.R. § 3.304(b).

The Board notes that the competent evidence of record 
reflects the medical conclusion that the veteran had a pre-
existing personality disorder.  The Board need not further 
discuss whether a personality disorder in fact pre-existed 
service insofar as VA regulations specifically provide that 
personality disorders are not diseases or injuries within the 
meaning of the applicable legislation.  38 C.F.R. §§ 
3.303(c), 4.9 (West 2002).  As such, service connection for a 
personality disorder, in and of itself, is not warranted.  
The Board here also notes that the diagnoses of attention 
deficit disorder and bipolar disorder have been ruled out by 
the competent medical evidence of record and will not be 
further discussed herein.

With respect to a depressive disorder the presumption of 
soundness at service entrance has not been rebutted by clear 
and unmistakable evidence.  Again, the veteran's entrance 
examination is negative for note of such diagnosis.  There 
are no competent pre-service clinical records or medical 
statements indicating that such diagnosis was manifest prior 
to service, or, even that the veteran experienced symptoms of 
depression prior to service.  Rather, the objective clinical 
evidence shows an initial diagnosis of atypical depression 
during service.  The veteran then received treatment for such 
symptoms during active duty.  The Board notes that the 
veteran's contention of depression linked to a disciplinary 
proceeding in service is consistent with the chronology as 
shown by initial in-service diagnosis and treatment for 
atypical depression.  The Board also notes as significant 
that the diagnosis of atypical depression is shown only after 
many years of service, to include many years after the 
veteran's early receipt of supportive therapy.  Thus, 
although the VA examiner has opined that depressive episodes 
are the direct result of a personality disorder and not due 
to any service incident, the fact remains that atypical 
depression, separate and apart from any personality disorder, 
was first diagnosed during service, and is not shown to have 
pre-existed service.  Neither the VA examiner nor other 
medical professional has provided medical evidence showing, 
clearly and unmistakably, that atypical or major depression, 
as opposed to a personality disorder, existed prior to the 
veteran's service.  

Based on the above, the initial identification of an acquired 
psychiatric disability, depression, was during active 
service.  The Board continues to note that although the 
veteran stopped being seen for atypical depression prior to 
his discharge, active service records do indicate that 
medications prescribed for such were continued.  The Board 
also notes as significant the veteran's consistent report of 
post-service symptoms of depression, supported by notations 
shown in VA outpatient records.  Thus, the veteran has 
demonstrated a continuity of symptomatology since service 
discharge.

The Board recognizes that the April 2002 and April 2003 VA 
examination reports question whether the veteran continues to 
meet the diagnostic criteria for a depressive disorder.  The 
VA examiner expresses the opinion that symptoms of depression 
demonstrated during service were part of the veteran's long-
standing personality disorder.  That examiner also indicates 
that the veteran does not currently demonstrate 
"significant" depressive symptoms.  At one point the VA 
examiner indicates that although the veteran meets some of 
the diagnostic criteria for major depression, whether he 
meets others is "questionable".  The examiner thus 
indicates that the veteran is not currently "diagnosable".  
Nevertheless, the VA examination reports of record both 
acknowledge the veteran's history of in-service depression 
and continuing symptoms of depression post-service, and 
include the assessment that the veteran's current Axis I 
diagnosis is recurrent major depression, albeit in remission 
at the time of contemporary VA examinations.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  In this case the veteran 
is presumed sound at service entrance with respect to any 
acquired psychiatric disorder; there is no competent medical 
evidence of any pre-existing acquired psychiatric disorder; 
atypical depression was first demonstrated, treated and 
diagnosed during service; the veteran credibly reports a 
continuity of depressive symptomatology post-service; and, 
although questioning whether the veteran clearly meets all of 
the diagnostic criteria for a depressive disorder post-
service, the VA examination evidence reflects a current 
diagnostic conclusion of recurrent major depression.  As 
such, and with any benefit of the doubt resolved in the 
veteran's favor, service connection for major depression is 
warranted.


ORDER

Service connection for major depression is granted.  



	                        
____________________________________________
J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



